Title: From Benjamin Franklin to George Washington, 29 May 1777
From: Franklin, Benjamin
To: Washington, George


Sir,
Paris, May 29. 1777.
Count Pulawski of Poland, an Officer famous throughout Europe for his Bravery and Conduct in Defence of the Liberties of his Country against the three great invading Powers of Russia, Austria and Prussia, will have the Honour of delivering this into your Excellency’s Hands. The Court here have encouraged and promoted his Voyage, from an Opinion that he may be highly useful in our Service. Mr. Deane has written so fully concerning him, that I need not enlarge: and only add my Wishes that he may find in our Armies under your Excelly. Occasions of distinguishing himself. With the most perfect Esteem, I have the Honour to be Your Excellency’s most obedient and most humble Servant
B Franklin
General Washington
